Citation Nr: 0408438	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  99-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active military duty from July 1974 to 
May 1975.  He also had a period of service with a reserve 
component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's application 
to reopen a claim of entitlement to service connection for a 
compression fracture of a thoracic vertebra and entitlement 
to service connection for compression fractures of other 
thoracic vertebrae.  Thereafter, the veteran testified at two 
personal hearings - one in February 2001 before an RO hearing 
officer and one in June 2001 before the undersigned.  

In November 2001, the Board, among other things, reopened the 
claim of entitlement to service connection for a compression 
fracture of the eighth thoracic vertebra and remanded that 
issue as well as entitlement to service connection for 
compression fractures of the fifth, sixth, and seventh 
thoracic vertebrae to the RO for further development.  

In January 2003, the Board requested an Independent Medical 
Examiner (IME) opinion as to the issues on appeal and in 
April 2003 received the IME report.  In November 2003, the 
veteran and his representative were provided a copy of the 
April 2003 IME.

For reasons explained below, the Board finds that the correct 
characterization of the issues on appeal is entitlement to 
service connection for a thoracic spine disability.


FINDING OF FACT

The veteran developed thoracic spine disabilities as a result 
of injuries that occurred while on active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, a thoracic 
spine disability was incurred during military service.  
38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he sustained compression fractures 
of his thoracic vertebrae when a building he was sitting in, 
with his feet up on a metal table, was struck by lightening 
in 1975 while on active duty.  Alternatively, it is argued 
that current thoracic spine disabilities were incurred as a 
result of a June 1976 motor vehicle accident while on duty 
with the Oklahoma Army National Guard.  It is also requested 
that the veteran be afforded the benefit of the doubt.

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Arthritis, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

With the above criteria in mind, the Board notes, as reported 
above, the veteran claimed that current compression fractures 
of his thoracic vertebrae are the result of an indirect 
lightning strike injury that occurred while on active duty in 
1975.  Specifically, he reported that his feet were up on a 
metal table at an Army National Guard facility in Oklahoma 
and the building was struck by lightening.  See VA 
examination report dated in October 1979; personal hearing 
testimony dated in June 2001.  

A review of the veteran's service medical records discloses 
March 1975 clinical record cover sheet and a physical profile 
that document that he was indirectly struck by lightning at 
the orderly room earlier that month.  The physical profile 
also noted that the veteran was having a problem with loss of 
strength and sensation in the right arm due to the lightning.

Accordingly, because lay witnesses are competent under the 
law to describe what they saw and heard while in military 
service, and because the record contains evidence that 
verifies the fact that the veteran was injured in a lightning 
strike while on active duty, the Board finds that the record 
on appeal contains credible evidence that the incident 
actually occurred.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Next, the Board notes that thoracic spine x-rays show 
compression fractures of several thoracic vertebrae.  See 
thoracic spine x-rays dated in October 1979, March 2001, and 
April 2002.  Other medical records show the veteran diagnosed 
with thoracic kyphosis and degenerative vertebral disk 
disease of the thoracic spine.  See private treatment records 
from Saint Joseph Hospital, Ponca City Hospital, Saint 
Anthony Hospital, and H. B. Tate dated in June 1976.  In 
addition, one contemporary VA examiner diagnosed thoracic 
kyphosis, and compression and degeneration of thoracic 
vertebrae, with moderate limitation of physical activity.  
Another VA examiner diagnosed status post compression 
fracture with residual of degenerative joint disease of the 
thoracic spine.  See VA examinations dated in March 2001 and 
April 2002.  Therefore, the record shows the veteran with 
current thoracic spine disabilities.

As to the origins or etiology of the thoracic spine 
disabilities, the Board notes that the April 2002 VA examiner 
opined that, "it is likely that his compression fracture of 
the thoracic spine occurred while in service."  Similarly, 
the April 2003 IME report containers the following opinions:

1.	What is the etiology of the 
veteran's chronic thoracic disorder? 

My opinion is that it is at least as 
likely as not that the veteran sustained 
microfractures of the thoracic spine 
which involved multiple segments and of 
as a result of the lightning strike which 
occurred in 1975.  The later resulted in 
a thoracic kyphosis and degenerative 
vertebral disk disease of the thoracic 
spine.

2.	Is it at least as likely as not that 
the compression fractures of the fifth, 
sixth, seventh, and/or eighth thoracic 
vertebrae are related to the veteran's 
active duty?

Yes.

3.	Is it at least likely as not that 
the compression fractures of the fifth, 
sixth, seventh, and/or eighth thoracic 
vertebrae are the result of being struck 
by lightning in 1975? 

Yes.

* * *

[I]n summary, there is no evidence to 
suggest that this veteran had any pre-
existing thoracic spine disorder prior to 
this entry into the military.  In 
conclusion, it is my opinion that this 
veteran's thoracic spine condition is due 
entirely to service connected injury.

What is significant about the record on appeal is that it 
contains uncontradicted medical opinion evidence that the 
veteran's current thoracic spine disorders were caused by an 
injury that occurred while on active duty.  Specifically, 
both the April 2002 VA examiner as well as the April 2003 IME 
agreed that the veteran's current thoracic spine disorder was 
caused by his military service.  Under such circumstances, 
and resolving reasonable doubt in the veteran's favor, the 
Board determines that service connection for a thoracic spine 
disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303.  

As to the Veterans Claims Assistance Act of 2000, the Board 
notes that the above decision constitutes a complete grant of 
the maximum benefit allowable by law or regulation.  
Therefore, the Board finds that a discussion of the Veterans 
Claims Assistance Act of 2000 and the effect it had on the 
veteran's claim is not needed. 


ORDER

Service connection for a thoracic spine disability is 
granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



